Citation Nr: 0712173	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  05-27 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service-connection for rheumatoid 
arthritis.

2.  Entitlement to service-connection for left kidney cancer, 
status post left kidney removal, as secondary to rheumatoid 
arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The veteran had active duty service from February 1968 to 
June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) denying service-connection for rheumatoid 
arthritis.  A notice of disagreement was received in October 
2003, a statement of the case was issued in July 2005, and a 
substantive appeal was received in August 2005.

This matter also comes before the Board on appeal from a 
January 2005 rating determination of an RO of VA denying 
service-connection for left kidney cancer.  A notice of 
disagreement was reportedly received in July 2005 according 
the statement of the case associated with this issue, 
although this notice of disagreement does not appear to be 
currently contained in the claims-folder.  The statement of 
the case was issued in December 2005, and a substantive 
appeal was received in January 2006.

In October 2006, the veteran submitted new evidence to the RO 
after the RO had forwarded the claims folder to the Board on 
appeal.  In accordance with 38 C.F.R. § 19.37(b) (2006), this 
evidence was forwarded to the Board.  The veteran has not 
waived RO review of this evidence, but as the Board is 
remanding this appeal for further development, the evidence 
can be properly reviewed by the RO in association with 
handling the remand.  See 38 C.F.R. § 20.1304(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board believes, especially in light of recent 
developments, that this appeal warrants a VA examination with 
an etiology opinion regarding the veteran's arthritis.  The 
veteran's appeal has thus far been adjudicated as involving a 
claim of direct service-connection for "rheumatoid 
arthritis," however the veteran's correspondence and 
submitted evidence have often referred both to "rheumatoid 
arthritis" and simply "arthritis."  The medical evidence 
of record shows diagnosed rheumatoid arthritis and, 
additionally, appears to show degenerative joint disease and 
osteoarthritis.  The veteran's August 2005 substantive appeal 
on this issue specifically argues that his in-service 
paratrooper jumps caused his "present arthritis."  It 
appears from this correspondence that the veteran may be 
describing non-rheumatoid arthritis associated with trauma 
from paratrooper jumps.  The Board observes that the 
veteran's service personnel records do corroborate the 
claimed duty involving parachute jumps.

Additionally, the veteran has recently submitted new medical 
evidence to the Board which includes a significant medical 
statement from a private doctor.  This October 2006 medical 
statement identifies "arthritis related problems" and 
separately refers to "rheumatoid arthritis related 
problems."  The statement refers to degenerative joint 
disease and degenerative disc disease, and offers a medical 
opinion that the veteran's problems are caused by his service 
as a paratrooper.

The Board believes that further development of the record is 
necessary in this case.  First, it appears to be necessary to 
obtain clarification as to the specific nature of the 
veteran's service-connection claim.  From the correspondence 
and evidence submitted, particularly the medical evidence 
submitted in October 2006, it appears that the veteran may be 
advancing a claim of direct service-connection for non-
rheumatoid arthritis, perhaps traumatic arthritis, which has 
not been properly addressed in the RO adjudication thus far.

Secondly, a VA medical examination with an etiology opinion 
is necessary.  It appears from medical evidence already of 
record that the veteran has various current diagnoses and 
symptoms which may relate to either non-rheumatoid arthritis, 
to rheumatoid arthritis, or to both pathologies.  To 
determine the veteran's current disability picture, and to 
evaluate the likelihood and extent to which any specific 
current diagnoses may be related to the veteran's service, a 
VA orthopedic examination is needed.

The Board notes that the other issue involved in this appeal 
is the veteran's claim of entitlement to service-connection 
for left kidney cancer, secondary to rheumatoid arthritis.  
The veteran claims that the kidney cancer was a result of the 
medication he takes to treat his arthritis.  The Board is 
presently remanding the claim for service-connection 
involving arthritis for additional clarification and 
development.  The claim for service-connection for the kidney 
cancer is inextricably intertwined with the arthritis claim.  
The RO should reconsider the kidney cancer claim after 
development and reconsideration of the arthritis claim.

Finally, the Board notes that the claims-folder does not 
currently appear to contain the notice of disagreement 
associated with the appeal of this claim involving kidney 
cancer; the December 2005 statement of the case addressing 
this issue cites a notice of disagreement received in July 
2005, but a review of the claims folder has failed to reveal 
this document.  The distinct October 2003 notice of 
disagreement for the appeal of the direct service-connection 
claim involving arthritis is of record.  The RO should take 
the appropriate steps to locate a copy of the notice of 
disagreement for the kidney cancer appeal, and to ensure that 
all pertinent correspondence and evidence submitted by the 
veteran is in the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
to obtain clarification from the veteran, 
or his representative, of his contentions 
involving service-connection for arthritis 
or for rheumatoid arthritis.  In 
particular, it should be determined 
whether the veteran seeks service-
connection for non-rheumatoid arthritis in 
addition to rheumatoid arthritis as part 
of his claim on appeal.

2.  The RO should also take appropriate 
steps to locate a copy of the notice of 
disagreement filed by the veteran in 
advancing the appeal of his claim of 
entitlement to service-connection for left 
kidney cancer.  Reasonable steps should 
also be taken to ensure that all pertinent 
correspondence and evidence submitted by 
the veteran in this appeal is associated 
with the claims folder.

3.  After the RO obtains the clarification 
sought above, the veteran should then be 
scheduled for a VA examination to 
determine the nature and etiology of 
claimed disabilities involving arthritis.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  Any 
medically indicated special tests should 
be accomplished.  After reviewing the 
claims file including the service medical 
records, and examining the veteran, the 
examiner should respond to the following:

     a)  Please clearly identify and 
explain the nature of each diagnosis 
involving non-rheumatoid arthritis found in 
the veteran.
    
    b)  Please clearly identify and explain 
the nature of each diagnosis involving 
rheumatoid arthritis found in the veteran.
    
    c)  For each diagnosis identified in 
responding to the above questions, is it at 
least as likely as not (a 50% or higher 
degree of probability) that such disorder 
was manifested during the veteran's active 
duty service or is otherwise etiologically 
linked to the veteran's service?  In 
particular, please address the veteran's 
contention that the parachute jumps he 
performed during service caused current 
disabilities.
    
    d)  The examiner is also asked to offer 
an opinion as to whether there is any 
causal relationship between the veteran's 
kidney cancer and any of the arthritis-
related diagnoses identified in responding 
to the above; specifically, an opinion is 
requested regarding the veteran's 
contention that medication used to treat 
his arthritis caused his kidney cancer.
    
The medical opinions must be rendered by 
exercise of sound judgment without 
recourse to speculation, after a careful 
analysis has been made of all the facts 
and circumstances surrounding the 
veteran's pertinent disabilities and 
service.  If the provider cannot answer 
any of the above questions without resort 
to speculation, he or she should so 
indicate.
    
4.  After completion of the above, the RO 
should review the expanded record, to 
include the evidence submitted by the 
veteran in October 2006 and any evidence 
obtained as part of this remand, and 
determine if the veteran's claims can be 
granted.  If any claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



